           Case 4:17-cr-00293-BSM Document 2188 Filed 08/13/21 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

    UNITED STATES OF AMERICA                       )
                                                   )
      v.                                           )      No. 4:17CR00293 BSM
                                                   )
    MARCUS O. MILLSAP and                          )
    CHRISTOPHER BUBER                              )


                                 JOINT PROPOSED TRIAL PLAN

           The United States of America, by and through Jonathan D. Ross, Acting United States

Attorney for the Eastern District of Arkansas, Liza Brown and Stephanie Mazzanti, Assistant

United States Attorneys for said district, and defendants Marcus O. Millsap and Christopher Buber,

represented by counsel, submits a joint proposed trial plan in response to the Court’s Order.

Trial Length

           The United States anticipates calling approximately 50 witnesses, approximately 19 of

whom are in custody. 1 Assuming cross-examination of each witness by both defense counsel, the

United States estimates that its case-in-chief will take approximately 4 weeks.

           Counsel for Millsap has advised that they anticipate Millsap’s presentation of evidence to

take approximately 3 weeks. Counsel for Buber advises that she anticipates Buber’s presentation

of evidence to take approximately 1 ½ to 2 weeks.

           Upon completion of voir dire and opening statements, the parties propose that counsel

appear at 8:30 a.m. each morning, and that the jury be seated by 9 a.m. to begin witnesses for the




1
  Counsel for the United States proposed several stipulations in an attempt to reduce the number
of witnesses. However, counsel for Buber advised that such stipulations would not be entered
into by her client. Counsel for Millsap advised they would provide their position regarding
stipulations this week.
                                                   1
        Case 4:17-cr-00293-BSM Document 2188 Filed 08/13/21 Page 2 of 4




day. The parties propose concluding for the day at 3:00 p.m., which will allow the parties to

address any anticipated issues for the following day with the Court after the jury departs and

disclose anticipated witnesses for the following day, and the United States’ Marshals Service to

transport witnesses and the defendants, while allowing some time for the defendants to meet with

their counsel. Additionally, the Court could conduct hearings in other matters as necessary. The

parties request, in light of the proposal for a shorter day, that breaks throughout the day be

shortened accordingly.

       The United States notes that, increasingly, quarantining of individuals due to exposure to

COVID in detention facilities has caused issues with access to defendants and witnesses.

Admittedly, this is beyond anyone’s control, and the United States will do its best to adjust the

order of witnesses to account for such issues without undue delay during trial. However, the United

States acknowledges that extended recesses during trial may have to occur if there are issues

regarding COVID exposure or positive tests by Court personnel, the parties, and witnesses.

Jury Questionnaire and Voir Dire

       Counsel for defendants Millsap and Buber request that a jury questionnaire be submitted

to the panel for completion. The United States notes that there were some items in the submitted

proposed jury questionnaire that were not agreed upon; thus, it appears a conference regarding the

questionnaire may be needed.

       Counsel for Millsap and Buber request that jurors remove their masks during voir dire.

While the United States has no objection to asking jurors to remove their masks if they are

comfortable doing so while they are speaking, as hopefully jurors can be adequately spaced during

voir dire, the United States notes that Court Administrative Order Sixteen requires marks be worn

in all public areas of the Courthouse regardless of vaccination status. However, the Order also



                                                2
           Case 4:17-cr-00293-BSM Document 2188 Filed 08/13/21 Page 3 of 4




provides the presiding Judge with discretion to alter the general masking rules in the courtroom.

The parties request that, to the extent possible, jurors be separated by six feet. In light of potential

COVID issues that may arise, the parties request 3 to 4 alternates.

Conflict Issue Hearing

           The parties request that the Court conduct a hearing to conclude making a record regarding

the conflict issue regarding one attorney for Millsap, as counsel has been retained for the potential

witness.

Witnesses

           Counsel for Millsap and Buber request that the Court require witnesses to remove their

masks while they are testifying. The United States has no objection to asking witnesses if they are

willing to remove their masks during their testimony, as witnesses should have adequate personal

space in the Courtroom.

Multiple Trials

           The parties understand that multiple multi-week trials are scheduled to begin on September

7, 2021. Administrative Order Sixteen notes that start dates for trials will be staggered. Thus, the

parties request confirmation that this trial will commence on September 7, 2021, for trial planning

purposes.

           The United States provided a copy of this joint proposed trial plan for final review prior to

filing to counsel for defendants, who have authorized the undersigned to file on behalf of all

parties.




                                                    3
Case 4:17-cr-00293-BSM Document 2188 Filed 08/13/21 Page 4 of 4




                                   Respectfully submitted,

                                   JONATHAN D. ROSS
                                   Acting United States Attorney for the
                                   Eastern District of Arkansas


                            By:    LIZA JANE BROWN
                                   AR Bar Number 2004183
                                   STEPHANIE MAZZANTI
                                   AR Bar Number 2006298
                                   Assistant U.S. Attorneys
                                   P.O. Box 1229
                                   Little Rock, AR 72203
                                   (501) 340-2600
                                   Liza.Brown@usdoj.gov
                                   Stephanie.Mazzanti@usdoj.gov




                               4
